COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
                                                                   No. 08-14-00064-CV
                                                 §
IN THE MATTER OF THE ESTATE                                           Appeal from the
OF JAMES EDWARD O’DONNELL,                       §
DECEASED                                                            Probate Court No. 1
                                                 §
                                                                 of El Paso County, Texas
                                                 §
                                                                  (TC# 2013-CPR03944)

                                       JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of prosecution, in accordance with the opinion of this Court. We therefore

dismiss the appeal. This decision shall be certified below for observance.


       IT IS SO ORDERED THIS 14TH DAY OF MAY, 2014.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.